—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Plaintiff slipped and fell on a hard, dry, brown substance while shopping in defendant’s supermarket. Plaintiff commenced this action to recover damages for injuries to her left wrist and thumb sustained in the fall. We conclude that defendant established its entitlement to summary judgment and that the complaint should have been dismissed. The evidence establishes that defendant had neither actual nor constructive notice of the condition of the floor. Plaintiff was unable to demonstrate how long the substance had been on the floor before she fell. Any finding that it had been on the floor for any appreciable length of time would be mere speculation (see, Anderson v Klein’s Foods, 139 AD2d 904, affd 73 NY2d 835). (Appeal from Order of Supreme Court, Wayne County, Parenti, J. — Summary Judgment.) Present — Denman, P. J., Green, Balio, Fallon and Davis, JJ.